Appeal from a judgment of the Supreme Court, Broome County, entered March 16, 1972, in favor of defendants. In this action to recover for legal services allegedly rendered to defendants, the jury returned a verdict of no cause for action. An examination of the record reveals that issues of fact were raised and properly presented to the jury by a charge to which no exceptions were taken. The record further reveals that there is ample evidence to justify the jury’s verdict. We have considered all of the alleged errors urged by plaintiff for reversal and find none of them persuasive. Judgment affirmed,, without costs. Staley, Jr., J. P., Cooke, Sweeney, Kane and Main,, JJ., concur.